Citation Nr: 9905333	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  91-02 436	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas

THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with the veteran's unauthorized 
hospitalization at the Methodist Hospital, Texas Medical 
Center from May 26, 1991, through June 10, 1991, to include 
the question of whether such hospitalization was authorized 
in advance by the VA.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran had active military service from March 1951 
through March 1955.  

This appeal to the Board arises from a determination by the 
Houston VA Medical Center (VAMC) in January 1993, which 
denied payment of or reimbursement for medical expenses 
incurred in connection with the veteran's hospitalization at 
a private hospital from May 26, 1991 to June 10, 1991.  

The case was remanded by the Board for additional development 
in June 1995 and returned to the Board in December 1998.  

In its 1995 remand, the Board referenced 38 C.F.R. §§ 17.50b, 
17.50c, 17.50d.  (1994).  These regulations are now cited 
respectively as 38 C.F.R. §§ 17.52, 17.53, 17.54.  (1998).  


REMAND

Initially, the Board notes that all of the pertinent evidence 
and procedural materials considered by the Board at the time 
of its June 1995 remand were not returned to the Board for 
consideration at the present time.  At the time of the prior 
remand, the claims folder and four additional volumes were 
furnished to the Board for its consideration.  However, only 
one medical volume is currently associated with the claims 
folder.  It appears that the missing material, much of it 
relevant to the present appeal, is contained in the other 
volumes that have not been reassociated with the claims 
folder.  

Further, in its 1995 remand, the Board found that the VAMC 
had not specifically addressed the issues of whether the 
veteran was eligible for or whether prior authorization was 
given for the medical care he received at the Methodist 
Hospital from May 26, 1991, to June 10, 1991.  Moreover, the 
Board found that the June 1993 Statement of the Case 
furnished to the veteran did not provide the veteran with 
citation to all of the applicable laws and regulations, and 
recitation of the facts as they may affect the VAMC's 
decision on his claim in this regard.  

The Board added that in view of the contentions raised by the 
veteran's accredited representative during the hearing to the 
effect that 38 C.F.R. §§ 17.50b and 17.50c (now §§ 17.52 and 
17.53) should have been considered by the VAMC, the Board 
found that the question of whether the veteran received prior 
authorization to receive medical care at the Methodist 
Hospital, at VA expense, had not been properly prepared for 
appellate review.  

However, the Board also noted that as a preliminary matter to 
consideration of whether there was prior authorization for 
the veteran's hospitalization at the Methodist Hospital, it 
was necessary that a determination be made as to whether the 
veteran had basic eligibility under 38 U.S.C.A. § 1703 for 
private medical care at VA expense.  

On the basis of the foregoing, the case was remanded to the 
VAMC for review of the veteran's claim, with special 
consideration as to whether the veteran met the basic 
requirements for private medical care at VA expense under 38 
U.S.C.A. § 1703 and 38 C.F.R. §§ 17.50b, 17.50c (1994).  If 
the VAMC determined that the veteran was not basically 
eligible to receive such care, both he and his representative 
were to be provided with a supplemental statement of the case 
which was to include citations to, and discussion of the 
application of all relevant laws and regulations, to include 
the applicable provisions of 38 U.S.C.A. § 1703 and 38 C.F.R. 
§§ 17.50b, 17.50c, 17.50d, (now §§ 17.52, 17.53. 17.54) which 
set forth the circumstances under which VA has authority to 
contract for private hospital care.  

Pursuant to the remand directive, a supplemental statement of 
the case was furnished to the veteran in November 1995.  In 
his VA Form 646, dated in August 1998, the veteran's 
representative requested that the veteran be furnished 
another supplemental statement of the case that conformed to 
the Board's directives in its remand of June 1995.  This was 
not accomplished and the case was returned to the Board for 
further appellate review.  

On review, the Board concurs with the representative that the 
supplemental statement of the case furnished to the veteran 
did not conform to the directives as set out in the June 1995 
remand.  It did not include citations to, and discussion of 
the application of all relevant laws and regulations, to 
include the applicable provisions of 38 U.S.C.A. § 1703 and 
38 C.F.R. §§ 17.50b, 17.50c, 17.50d, (now §§ 17.52, 17.53. 
17.54) which set forth the circumstances under which VA has 
authority to contract for private hospital care.  For 
informational purposes, the Board has placed a copy of a 
recent United States Court of Veterans Appeals decision, 
Zimick v. West, 11 Vet. App. 45 (1998), and a copy of an 
opinion from VA General Counsel, VAOPGCCONCL 1-95, in the 
materials assembled for appellate review.

In this regard, the Board notes that the Court of Veterans 
Appeals has recently held that "a remand by this Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  Stegall v. West, 11 Vet. App. 86.  The Court also 
held that "where, as here, the remand orders of the Board or 
this Court are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In order to afford the veteran due 
process of law, the case is REMANDED for the following 
actions:

1.  The VAMC should obtain the missing 
medical volumes and associate them with 
the claims folder.  The VAMC should also 
assure that all evidentiary and 
procedural material pertinent to the 
current appeal are contained therein.  

2.  The VAMC should then review the 
veteran's claim for reimbursement of 
medical expenses.  If the claim remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
detailing all of the relevant factual 
considerations used in reaching the 
adverse decision.  All laws and 
regulations used in reaching that 
decision, to include those cited above, 
should also be set out in their entirety.  
Finally, the reasons and bases for the 
decision should be set out.  This should 
include, but not be limited to, 
addressing the contentions raised by the 
veteran and his representative and 
explaining exactly how the law has been 
applied to the facts in the case.  

After providing an adequate opportunity to the veteran and 
his representative for response, the case should be returned 
to the Board for further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

